AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT by and among LSB INDUSTRIES, INC., as Guarantor, THERMACLIME, INC. and EACH OF ITS SUBSIDIARIES THAT ARE SIGNATORIES HERETO, as Borrowers, THE LENDERS THAT ARE SIGNATORIES HERETO as the Lenders, and WELLS FARGO FOOTHILL, INC. as the Arranger and Administrative Agent Dated as of [][], 2007 AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”), is entered into as of [][], 2007, between and among, on the one hand, the lenders identified on the signature pages hereof (such lenders, together with their respective successors and assigns, are referred to hereinafter each individually as a “Lender” and collectively as the “Lenders”), WELLS FARGO FOOTHILL, INC., a California corporation formerly known as Foothill Capital Corporation, as the arranger and administrative agent for the Lenders (“Agent”), and, on the other hand, LSB INDUSTRIES, INC., an Delaware corporation (“Parent”), THERMACLIME, INC., an Oklahoma corporation formerly known as ClimaChem, Inc. (“ThermaClime”), and each of the Subsidiaries of ThermaClime identified on the signature pages hereof (such Subsidiaries, together with ThermaClime, are referred to hereinafter each individually as a “Borrower”, and individually and collectively, jointly and severally, as “Borrowers”). WHEREAS, the Borrowers, the Agent and the Lenders are parties to the Loan and Security Agreement, dated as of April13, 2001 (as heretofore amended or otherwise modified, the “Original Loan Agreement”), pursuant to which the Lenders extended credit to the Borrowers consisting of (i)several term loan facilities in an aggregate principal amount of $7,500,000 at any time outstanding of which no amounts are outstanding on the date hereof (the “Original Term Loan”) and (ii)a revolving credit facility, in an aggregate principal amount of $50,000,000 at any time outstanding, as reduced in accordance with the terms thereof (the “Original Revolver Facility” and together with the Original Term Loan, the “Original Loan Facility”), which included a $8,500,000 sub-facility for the issuance of letters of credit; WHEREAS, pursuant to the Original Loan Agreement, the Borrowers granted to the Agent and the Lenders, a continuing security interest in all of their right, title and interest in all then existing and thereafter acquired or arising Collateral (as defined in the Original Loan Agreement) in order to secure the repayment of any and all of the Obligations (as defined in the Original Loan Agreement); WHEREAS, the Borrowers have notified the Agent that they intend to refinance the Orix Loans (as defined in the Original Loan Agreement) by entering into a new term loan facility arranged by Banc of America Leasing& Capital, LLC (the “BofA Facility”) and have requested that the Lenders amend the Original Loan Agreement in order to make certain modifications to the Original Loan Facility (including, without limitation, releasing the Agent’s lien on certain Collateral some of which is being pledged to secure obligations under the BofA Facility), and in connection therewith, to amend and restate the Original Loan Agreement in its entirety to provide for certain other modifications as set forth herein; WHEREAS, in connection with the amendment and restatement of the Original Loan Agreement, the Borrowers have agreed to continue, confirm and reaffirm the grant to the Agent, for the benefit of the Lender Group, of the security interest in the Collateral that is not released herein to secure the Obligations; and NOW THEREFORE, in consideration of the mutual covenants and agreements herein contained, and subject to the terms and conditions of this Agreement, the parties hereto agree to amend and restate the Original Loan Agreement as follows: 1. DEFINITIONS AND CONSTRUCTION. 1.1 Definitions. As used in this Agreement, the following terms shall have the following definitions: “Account Debtor” means any Person who is or who may become obligated under, with respect to, or on account of, an Account, chattel paper, or a General Intangible. “Accounts” means all of Borrowers’ now owned or hereafter acquired right, title, and interest with respect to “accounts” (as that term is defined in the Code), and any and all supporting obligations in respect thereof. “ACH Transactions” means any cash management or related services (including the Automated Clearing House processing of electronic funds transfers through the direct Federal Reserve Fedline system) provided by the Bank Product Provider for the account of a Borrower or its Subsidiaries. “Additional Documents” has the meaning set forth in Section4.4. “Administrative Borrower” has the meaning set forth in Section 17.9. “Advances” has the meaning set forth in Section2.1. “Affiliate” means, as applied to any Person, any other Person who, directly or indirectly, controls, is controlled by, or is under common control with, such Person. For purposes of this definition, “control” means the possession, directly or indirectly, of the power to direct the management and policies of a Person, whether through the ownership of Stock, by contract, or otherwise; provided, however, that, in any event: (a)any Person which owns directly or indirectly 15% or more of the securities having ordinary voting power for the election of directors or other members of the governing body of a Person or 15% or more of the partnership or other ownership interests of a Person (other than as a limited partner of such Person) shall be deemed to control such Person; (b)each director (or comparable manager) of a Person shall be deemed to be an Affiliate of such Person; and (c)each partnership or joint venture in which a Person is a general partner or joint venturer shall be deemed to be an Affiliate of such Person. “Agent” means Foothill, solely in its capacity as agent for the Lenders hereunder, and any successor thereto. “Agent’s Account” means an account at a bank designated by Agent from time to time as the account into which Borrowers shall make all payments to Agent for the benefit of the Lender Group and into which the Lender Group shall make all payments to Agent under this Agreement and the other Loan Documents; unless and until Agent notifies Administrative Borrower and the Lender Group to the contrary, Agent’s Account shall be that certain deposit account bearing account number 323-266193 and maintained by Agent with The Chase Manhattan Bank, 4 New York Plaza, 15th Floor, New York, New York 10004, ABA #021000021. -2- “Agent Advances” has the meaning set forth in Section2.3(e)(i). “Agent’s Liens” means the Liens granted by Borrowers to Agent for the benefit of the Lender Group under this Agreement or the other Loan Documents. “Agent-Related Persons” means Agent together with its Affiliates, officers, directors, employees, and agents. “Agreement” has the meaning set forth in the preamble hereto. “Applicable Prepayment Premium” means, as of any date of determination, an amount equal to (a)during the period of time from and after the Restatement Effective Date up to April12, 2008, 2% times the sum of (i)the Maximum Revolver Amount, plus (ii)the outstanding principal balance of the Term Loan on the date immediately prior to the date of determination, (b)during the period of time from and including April13, 2008 up to April12, 2009, 1% times the sum of (i)the Maximum Revolver Amount, plus (ii)the outstanding principal balance of the Term Loan on the date immediately prior to the date of determination, and (c)during the period of time from and including April13, 2009 up to April12, 2010, 0.5% times the sum of (i)the Maximum Revolver Amount, plus (ii)the outstanding principal balance of the Term Loan on the date immediately prior to the date of determination; and (d)during the period of time from and including April13, 2010 and prior to the Maturity Date, 0% times the sum of (i)the Maximum Revolver Amount, plus (ii)the outstanding principal balance of the Term Loan on the date immediately prior to the date of determination. “Assignee” has the meaning set forth in Section 14.1. “Assignment and Acceptance” means an Assignment and Acceptance substantially in the form of Exhibit A-1. “Authorized Person” means any officer or other employee of Administrative Borrower. “Availability” means, as of any date of determination, if such date is a Business Day, and determined at the close of business on the immediately preceding Business Day, if such date of determination is not a Business Day, the amount that Borrowers are entitled to borrow as Advances under Section2.1 (after giving effect to all then outstanding Obligations (other than Bank Products Obligations) and all sublimits and reserves applicable hereunder). “Bank Product Agreements” means those certain cash management service agreements entered into from time to time by a Borrower or its Subsidiaries in connection with any of the Bank Products. “Bank Product Obligations” means all obligations, liabilities, contingent reimbursement obligations, fees, and expenses owing by Borrowers or their Subsidiaries to Bank Product Provider pursuant to or evidenced by the Bank Product Agreements and irrespective of whether for the payment of money, whether direct or indirect, absolute or contingent, due or to -3- become due, now existing or hereafter arising, and including all such amounts that Borrowers are obligated to reimburse to Agent or any member of the Lender Group as a result of Agent or such member of the Lender Group purchasing participations or executing indemnities or reimbursement obligations with respect to the Bank Products provided to Borrowers or their Subsidiaries pursuant to the Bank Product Agreements. “Bank Product Provider” means Wells Fargo or any of its Affiliates. “Bank Product Reserves” means, as of any date of determination, the amount of reserves that Agent has established (based upon Bank Product Provider’s reasonable determination of the credit exposure in respect of then extant Bank Products) for Bank Products then provided or outstanding. “Bank Products” means any service or facility extended to Borrowers or their Subsidiaries by Bank Product Provider including: (a)credit cards, (b)credit card processing services, (c)debit cards, (d)purchase cards, (e)ACH Transactions, (f)cash management, including controlled disbursement, accounts or services, or (g)Hedge Agreements. “Bankruptcy Code” means the United States Bankruptcy Code, as in effect from time to time. “Base LIBOR Rate” means the rate per annum, determined by Agent in accordance with its customary procedures, and utilizing such electronic or other quotation sources as it considers appropriate (rounded upwards, if necessary, to the next 1/16%), on the basis of the rates at which Dollar deposits are offered to major banks in the London interbank market on or about 11:00 a.m. (California time) 2 Business Days prior to the commencement of the applicable Interest Period, for a term and in amounts comparable to the Interest Period and amount of the LIBOR Rate Loan requested by Administrative Borrower in accordance with this Agreement, which determination shall be conclusive in the absence of manifest error. “Base Rate” means, the rate of interest announced within Wells Fargo at its principal office in San Francisco as its “prime rate”, with the understanding that the “prime rate” is one of Wells Fargo’s base rates (not necessarily the lowest of such rates) and serves as the basis upon which effective rates of interest are calculated for those loans making reference thereto and is evidenced by the recording thereof after its announcement in such internal publication or publications as Wells Fargo may designate. “Base Rate Loan” means each portion of an Advance or the Term Loan that bears interest at a rate determined by reference to the Base Rate. “Base Rate Margin” means 0.50 percentage point. “Benefit Plan” means a “defined benefit plan” (as defined in Section3(35) of ERISA) for which any Borrower or any Subsidiary or ERISA Affiliate of any Borrower has been an “employer” (as defined in Section3(5) of ERISA) within the past six years. -4- “Board of Directors” means the board of directors (or comparable managers) of Parent or any committee thereof duly authorized to act on behalf thereof. “BofA” means, collectively, Banc of America Leasing& Capital, LLC and each of the lenders party to the BofA Loan Agreement, and their respective successors and assigns (including any other lender or group of lenders that at any time succeeds to or refinances, replaces or substitutes for all or any portion of the BofA Loans at any time and from time to time). “BofA Collateral” means the “Collateral” (as such term is defined in the BofA Loan Agreement as in effect on the date hereof). “BofA Inter-Lender Agreement” means that certain Inter-Lender Agreement dated as of , 2007 by and between Agent and BofA (as collateral agent), as the same may be amended, supplemented or otherwise modified from time to time. “BofA Loan Agreement” means that certain Term Loan Agreement dated as of , 2007, by and among ThermaClime and each of the borrowers listed therein, Parent, as guarantor, each of the lenders listed therein, and BofA, as administrative agent and collateral agent for lenders, and Bank of Utah, as payment agent, as the same may be amended, supplemented or otherwise modified from time to time. “BofA Loans” means those certain term loans made by BofA to ThermaClime and each of the borrowers listed in the BofA Loan Agreement pursuant to the terms of the BofA Loan Agreement in an aggregate principal amount of up to $50,000,000. “Books” means all of each Borrower’s now owned or hereafter acquired books and records (including all of its Records indicating, summarizing, or evidencing its assets (including the Collateral) or liabilities, all of its Records relating to its business operations or financial condition, and all of its goods or General Intangibles related to such information). “Borrower” and “Borrowers” have the respective meanings set forth in the preamble to this Agreement. “Borrowing” means a borrowing hereunder of Advances made on the same day by the Lenders (or Agent on behalf thereof), or by Swing Lender in the case of a Swing Loan, or by Agent in the case of an Agent Advance, or a Term Loan, as the case may be. “Borrowing Base” has the meaning set forth in Section2.1. “Borrowing Base Certificate” means a certificate in the form of Exhibit B-1. “Business Day” means any day that is not a Saturday, Sunday, or other day on which national banks are authorized or required to close, except that, if a determination of a Business Day shall relate to a LIBOR Rate Loan, the term “Business Day” also shall exclude any day on which banks are closed for dealings in Dollar deposits in the London interbank market. -5- “Capital Assets” has the meaning set forth in Section2.2. “Capital Lease” means a lease that is required to be capitalized for financial reporting purposes in accordance with GAAP. “Capitalized Lease Obligation” means any Indebtedness represented by obligations under a Capital Lease, but excluding all Indebtedness under any operating lease that is entered into between any Borrower and any of its Subsidiaries, as lessee, and any “related party” (as defined in paragraph 5 of Financial Accounting Standards Board Statement No.13, “Accounting for leases (FAS13)”) or Affiliate of such lessee, as lessor, that is required to be treated as capital lease obligations under GAAP, pursuant to FAS 13, as amended from time to time. “Cash Equivalents” means (a)marketable direct obligations issued or unconditionally guaranteed by the United States or issued by any agency thereof and backed by the full faith and credit of the United States, in each case maturing within 1 year from the date of acquisition thereof, (b)marketable direct obligations issued by any state of the United States or any political subdivision of any such state or any public instrumentality thereof maturing within 1 year from the date of acquisition thereof and, at the time of acquisition, having the highest rating obtainable from either S&P or Moody’s, (c)commercial paper maturing no more than 1 year from the date of acquisition thereof and, at the time of acquisition, having a rating of A-1 or P-1, or better, from S&P or Moody’s, and (d)certificates of deposit or bankers’ acceptances maturing within 1 year from the date of acquisition thereof either (i)issued by any bank organized under the laws of the United States or any state thereof which bank has a rating of A or A2, or better, from S&P or Moody’s, or (ii)certificates of deposit less than or equal to $100,000 in the aggregate issued by any other bank insured by the Federal Deposit Insurance Corporation. “Cash Management Bank” has the meaning set forth in Section2.7(a). “Cash Management Account” has the meaning set forth in Section2.7(a). “Cash Management Agreements” means those certain cash management service agreements, in form and substance satisfactory to Agent, each of which is among Administrative Borrower, Agent, and one of the Cash Management Banks. “Change of Control” means (a)any “person” or “group” (within the meaning of Sections 13(d) and 14(d) of the Exchange Act) becomes the beneficial owner (as defined in Rule 13d-3 under the Exchange Act) of a greater number of shares of Parent’s Stock having the right to vote for the election of members of the Board of Directors than the number of shares of such Stock held by the Permitted Holders, or (b)a majority of the members of the Board of Directors do not constitute Continuing Directors, or (c)the Parent ceases to directly or indirectly own and control 100% of the outstanding capital Stock of ThermaClime, or (d)ThermaClime ceases to directly or indirectly own and control 100% of the outstanding capital Stock of each Borrower (other than ThermaClime), or (e)any Borrower ceases to directly own and control 100% of the outstanding capital Stock of each of its Subsidiaries extant as of the Closing Date. -6- “Chemex I” means Chemex I Corp., an Oklahoma corporation formerly known as Slurry Explosive Corporation. “Chemex II” means Chemex II Corp., an Oklahoma corporation formerly known as Universal Tech Corporation. “Cherokee” means Cherokee Nitrogen Holdings, Inc., an Oklahoma corporation formerly known as Cherokee Nitrogen Company. “ClimaCool” means ClimaCool Corp., an Oklahoma corporation. “ClimateCraft” means ClimateCraft, Inc., an Oklahoma corporation. “Climate Control Business” means the business consisting of the manufacture and sale of hydronic fan coils and water source heat pumps as well as other products used in commercial and residential heating, ventilation and air conditioning systems conducted by TTI, CMI, IEC, Koax, ClimateCraft, XPA and ClimaCool. “Climate Control Raw Inventory” means Eligible Raw Inventory that is used or consumed in the Climate Control Business. “Closing Date” means April13, 2001, the date on which the Original Loan Agreement became effective. “CMI” means Climate Master, Inc., a Delaware corporation. “Closing Date Business Plan” means the set of Projections of Borrowers for the 1 year period following the Closing Date, in form and substance (including as to scope and underlying assumptions) satisfactory to Agent. “Code” means the New York Uniform Commercial Code, as in effect from time to time. “Collateral” means all of each Borrower’s now owned or hereafter acquired right, title, and interest in and to each of the following: (a) Accounts, (b) Books, (c) General Intangibles, (d) Inventory, (e) Investment Property (excluding the Stock of (i)each Borrower and its Subsidiaries and (ii)EDN and DSN and their respective Subsidiaries), (f) Negotiable Collateral, -7- (g) money or other assets of each such Borrower that arise from or relate to Accounts, Books, General Intangibles and Inventory and that now or hereafter come into the possession, custody, or control of any member of the Lender Group, and (h) the proceeds and products, whether tangible or intangible, of any of the foregoing, including proceeds of insurance covering any or all of the foregoing, and any and all Accounts, Books, General Intangibles, Inventory, Investment Property, Negotiable Collateral, money, deposit accounts, or other tangible or intangible property resulting from the sale, exchange, collection, or other disposition of any of the foregoing, or any portion thereof or interest therein, and the proceeds thereof; provided, however, that the Collateral shall not include any BofA Collateral. “Collateral Access Agreement” means a landlord waiver, bailee letter, or acknowledgement agreement of any lessor, warehouseman, processor, consignee, or other Person in possession of, having a Lien upon, or having rights or interests in the Inventory, in each case, in form and substance satisfactory to Agent. “Collections” means all cash, checks, notes, instruments, and other items of payment (including insurance proceeds, proceeds of cash sales, rental proceeds, and tax refunds) of Borrowers. “Commitment” means, with respect to each Lender, its Revolver Commitment, its Term Loan Commitment or its Total Commitment, as the context requires, and, with respect to all Lenders, their Revolver Commitments, their Term Loan Commitments or their Total Commitments, as the context requires, in each case as such Dollar amounts are set forth beside such Lender’s name under the applicable heading on Schedule C-1 or on the signature page of the Assignment and Acceptance pursuant to which such Lender became a Lender hereunder in accordance with the provisions of
